     Case 3:20-cv-00366-MMD-CLB Document 20 Filed 09/09/21 Page 1 of 2



1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     JOHN KENNEY,                                      Case No. 3:20-cv-00366-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      GUERRO, et al.,
9
                                     Defendants.
10

11          Pro se Plaintiff John Kenney brings this action under 42 U.S.C. § 1983. Before the
12   Court is the Report and Recommendation (“R&R” or “Recommendation”) of United States
13   Magistrate Judge Carla Baldwin (ECF No. 19), recommending the Court dismiss this
14   action without prejudice. Kenney had until September 1, 2021 to file an objection. To date,
15   no objection to the R&R has been filed. For this reason, and as explained below, the
16   Court adopts the R&R, and will dismiss the action without prejudice.
17          The Court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
19   fails to object to a magistrate judge’s recommendation, the Court is not required to
20   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
21   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
22   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
23   recommendations is required if, but only if, one or both parties file objections to the
24   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
25   Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no
26   clear error on the face of the record in order to accept the recommendation.”).
27   ///
28   ///
     Case 3:20-cv-00366-MMD-CLB Document 20 Filed 09/09/21 Page 2 of 2



1           Because there is no objection, the Court need not conduct de novo review, and is

2    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends that the

3    Court dismiss this action without prejudice because Kenney and the Office of the Attorney

4    General (“Attorney General”) are unable to identify the only remaining named Defendant

5    (Defendant “Colbert”) in the case. (ECF No. 19 at 3, 5.) LR IA 11-8 states that “[t]he court

6    may, after notice and an opportunity to be heard, impose any and all appropriate

7    sanctions on an attorney or party who: . . . (e) [f]ails to comply with an order of this court.”

8    After an extensive search, the Attorney General could not find any employee with the last

9    name “Colbert.” (ECF Nos. 8, 12.) In three separate orders, the Court provided Kenney

10   with opportunities to identify Defendant “Colbert” or show cause as to why this case

11   should not be dismissed. (ECF Nos. 14, 16, 18.) Kenney failed to comply with the Court’s

12   orders and has not responded to two of the orders, despite multiple warnings that his

13   case might be dismissed. (Id.) As a result of Kenney’s non-compliance, Defendant

14   “Colbert” cannot be served and the case cannot advance to discovery, where Defendant

15   Jane Doe in the complaint might be identified. (ECF No. 19 at 3, 5.) Thus, the Court

16   agrees with Judge Baldwin. Having reviewed the R&R and the record in this case, the

17   Court will adopt the R&R in full.

18          It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

19   No. 19) is accepted and adopted in full.

20          It is further ordered that this action is dismissed without prejudice based on

21   Kenney’s failure to identify Defendant “Colbert” or show cause as to why the case should

22   not be dismissed, in compliance with this Court’s May 11, June 2, and July 22, 2021

23   orders. (ECF Nos. 14, 16, 18.)

24          The Clerk of Court is directed to enter judgment accordingly and close this case.

25          DATED THIS 9th Day of September 2021.

26

27

28                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
                                                   2
